Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi et al (US 20120104891 A1).  Application contains similar structure to current application, with two sets of bridges and an interconnecting ring.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 states “a shaft hole into which a shaft that rotates about a rotation axis is inserted and fixed (line 2).” From the current claim language it is unclear where the shaft hole resides in relation to the entire apparatus.  A more clear statement such as “a shaft-fastening hole provided at a center of the rotor core” is suggested to the applicant. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al (US 20140225470 A1), hereinafter “Yamaguchi”.
With respect to claim 1, Yamaguchi teaches a shaft hole (Fig. 1, shaft hole 22) into which a shaft that rotates about a rotation axis is inserted and fixed (paragraph 30 “The rotating shaft is press-fitted into a shaft hole 22”); an inner ring portion provided with the shaft hole therein and having an outer edge in a circular shape coaxial with the rotation axis (Fig. 1 inner circumference-side rotor core 25); an outer ring portion coaxial with the rotation axis and disposed radially outward of the inner ring portion (Fig. 2 outer circumference-side rotor core 26); a connection ring portion coaxial with the rotation axis and disposed between the inner ring portion and the outer ring portion (Fig. 2 annular portion 27); a plurality of inner ribs each interconnecting the inner ring portion and the connection ring portion and extending in a direction crossing the rotation axis (Fig. 2 inner circumference-side ribs 70); and a plurality of outer ribs each interconnecting the connection ring portion and the outer ring portion and extending in the direction crossing the rotation axis (Fig. 2 outer circumference-side ribs 80), wherein the inner ribs and the outer ribs are disposed respectively in different phases in a peripheral direction of the connection ring portion  (inner circumference-side ribs 70 and outer circumference-side ribs 80 are in different phases from one another in the radial direction).
	With respect to claim 2, Yamaguchi teaches a width of each of the plurality of inner ribs in the peripheral direction is less than an inner distance between the respective inner ribs adjacent to each other in the peripheral direction (inner circumference-side ribs 70 width is less than space between the ribs in a circumferential direction).
	With respect to claim 3, Yamaguchi teaches a width of each of the plurality of outer ribs in the peripheral direction is less than an inner distance between the respective outer ribs adjacent to each other in the peripheral direction (outer circumference-side ribs 80 width is less than space between the ribs in a circumferential direction).

	With respect to claim 5, Yamaguchi teaches the respective outer ribs are disposed symmetrically with respect to a center of the magnetic pole generated in the outer ring portion (paragraph 39 “plurality of outer circumference-side ribs 80 that are arranged at predetermined intervals in the circumferential direction.” and noting the ribs 80 are symmetric in orientation for each pole 50; see figures 1, 7 and 10).
	With respect to claim 9, Yamaguchi teaches the respective inner ribs are disposed symmetrically with respect to a center of a magnetic pole generated in the outer ring portion (paragraph 39 “a plurality of inner circumference-side ribs 70 that are arranged at predetermined intervals in the circumferential direction” and noting the ribs 70 are symmetric in orientation for each pole 50; see figures 1, 7 and 10).
	With respect to claim 10, Yamaguchi teaches the respective outer ribs are disposed symmetrically with respect to a center of the magnetic pole generated in the outer ring portion (paragraph 39 “plurality of outer circumference-side ribs 80 that are arranged at predetermined intervals in the circumferential direction.” and noting the ribs 80 are symmetric in orientation for each pole 50; see figures 1, 7 and 10).
	With respect to claim 11, Yamaguchi teaches the respective outer ribs are disposed symmetrically with respect to a center of the magnetic pole generated in the outer ring portion (paragraph 39 “plurality of outer circumference-side ribs 80 that are arranged at predetermined 
	With respect to claim 12, Yamaguchi teaches a width of each of the plurality of outer ribs in the peripheral direction is less than an inner distance between the respective outer ribs adjacent to each other in the peripheral direction.
	With respect to claim 13, Yamaguchi teaches the respective inner ribs are disposed symmetrically with respect to a center of a magnetic pole generated in the outer ring portion (paragraph 39 “a plurality of inner circumference-side ribs 70 that are arranged at predetermined intervals in the circumferential direction” and noting the ribs 70 are symmetric in orientation for each pole 50; see figures 1, 7 and 10).
	With respect to claim 14, Yamaguchi teaches the respective outer ribs are disposed symmetrically with respect to a center of the magnetic pole generated in the outer ring portion (paragraph 39 “plurality of outer circumference-side ribs 80 that are arranged at predetermined intervals in the circumferential direction.” and noting the ribs 80 are symmetric in orientation for each pole 50; see figures 1, 7 and 10).
	With respect to claim 15, Yamaguchi teaches the respective inner ribs are disposed symmetrically with respect to a center of a magnetic pole generated in the outer ring portion (paragraph 39 “a plurality of inner circumference-side ribs 70 that are arranged at predetermined intervals in the circumferential direction” and noting the ribs 70 are symmetric in orientation for each pole 50; see figures 1, 7 and 10).
	With respect to claim 16, Yamaguchi teaches the respective outer ribs are disposed symmetrically with respect to a center of the magnetic pole generated in the outer ring portion (paragraph 39 “plurality of outer circumference-side ribs 80 that are arranged at predetermined 
	With respect to claim 17, Yamaguchi teaches the respective outer ribs are disposed symmetrically with respect to a center of the magnetic pole generated in the outer ring portion (paragraph 39 “plurality of outer circumference-side ribs 80 that are arranged at predetermined intervals in the circumferential direction.” and noting the ribs 80 are symmetric in orientation for each pole 50; see figures 1, 7 and 10).
	With respect to claim 20, Yamaguchi teaches the shaft hole (Fig. 1, shaft hole 22) is a through-hole having a circular cross section (shaft hole 22 has a circular cross section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Matsushita (US 20120256516 A1), hereinafter “Matsushita”.
With respect to claim 6, Yamaguchi teaches the above mentioned limitations but does not teach “a width of the connection ring portion in a radial direction is less than a width of each of the plurality of inner ribs in the peripheral direction.”
Matsushita does teach a width of the connection ring portion (Fig. 2 thin annular portion 23, width A1) in a radial direction is less than a width of each of the plurality of inner ribs in the peripheral direction (Fig. 2 width of bridge C1 is larger than width of the thin annular portion, A1).

Matsushita does teach the width of the connection ring portion (Fig. 2 thin annular portion 23, width A1) in the radial direction is less than a width of each of the plurality of outer ribs in the peripheral direction (Fig. 2 width of bridge C2 is larger than width of the thin annular portion, A1).
With respect to claim 8, Yamaguchi in view of Matsushita teaches the above mentioned limitations. Yamaguchi further teaches the shaft hole (Fig. 1, shaft hole 22) is a through-hole having a circular cross section (shaft hole 22 has a circular cross section).
With respect to claim 18, Yamaguchi teaches the above mentioned limitations but does not teach “a width of the connection ring portion in a radial direction is less than a width of each of the plurality of inner ribs in the peripheral direction.”
Matsushita does teach a width of the connection ring portion (Fig. 2 thin annular portion 23, width A1) in a radial direction is less than a width of each of the plurality of inner ribs in the peripheral direction (Fig. 2 width of bridge C1 is larger than width of the thin annular portion, A1).
With respect to claim 19, Yamaguchi teaches the above mentioned limitations but does not teach “the width of the connection ring portion in the radial direction is less than a width of each of the plurality of outer ribs in the peripheral direction.”
Matsushita does teach the width of the connection ring portion (Fig. 2 thin annular portion 23, width A1) in the radial direction is less than a width of each of the plurality of outer ribs in the peripheral direction (Fig. 2 width of bridge C2 is larger than width of the thin annular portion, A1).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor core bridges of Yamaguchi with the width the of the bridges in Matsushita in order for the core to better handle deformation by increasing the core strength.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832